—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on or about December 29, 1992, which denied petitioner’s application for a line-of-duty injury designation, and dismissed the petition, unanimously affirmed, without costs.
A rational basis for finding that petitioner was not actually engaged in the performance of police duties at time of the accident (Administrative Code of City of NY § 12-127) exists by reason of the fact that the accident occurred after petitioner had been dismissed from his tour of duty. Deference is due to respondent’s reading of the statute as excluding "portal to portal” travel time. Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Tom, JJ.